UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52337 BALQON CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0989901 (I.R.S. Employer Identification No.) 1420 240th Street, Harbor City, California 90710 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 326-3056 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FileroAccelerated Filer o Non-Accelerated Filer (do not check if Smaller Reporting Company) oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares outstanding of the Registrant’s common stock, $0.001 par value, as of November 12, 2010,was 25,740,014. DOCUMENTS INCORPORATED BY REFERENCE None EXPLANATORY NOTE The purpose of this Amendment No. 1 to Form 10-Q (“Amendment”) is to amend our initial filing of a Quarterly Report on Form 10-Q for the quarterly period ended September30, 2010, filed with the Securities and Exchange Commission (“SEC”) on November15, 2010 (the “Initial Filing”).Defined terms used in this Amendment but not defined herein have the meanings ascribed to them in the Initial Filing. On March 29, 2011, our management concluded that an accounting error had been made in our historical financial statements in relation to the value of a recorded derivative liability in connection with a private offering of our securities and the recording of the associated offering costs.As a result, our financial statements for the quarterly period ended September 30, 2010 must be restated (the “Restatement”).In light of the Restatement, the financial statements and other financial information included in the Initial Filing are being restated in this Amendment. Unless specified, the disclosures provided in this document have not been updated for more current information.Therefore, this Amendment should be read in conjunction with our other filings made with the SEC subsequent to the date of the Initial Filing. CAUTIONARY STATEMENT All statements included or incorporated by reference in this Amendment No. 1 to Form10-Q, other than statements or characterizations of historical fact, are forward-looking statements.Examples of forward-looking statements include, but are not limited to, statements concerning projected net sales, costs and expenses and gross margins; our accounting estimates, assumptions and judgments; the demand for our products; the competitive nature of and anticipated growth in our industries; and our prospective needs for additional capital. These forward-looking statements are based on our current expectations, estimates, approximations and projections about our industries and business, management’s beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,” “ongoing,” similar expressions, and variations or negatives of these words. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors, some of which are listed under “Risk Factors” in Part II, Item 1A of this Report. These forward-looking statements speak only as of the date of this Report. We undertake no obligation to revise or update publicly any forward-looking statement for any reason, except as otherwise required by law. i BALQON CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page ITEM 1. Condensed Financial Statements 1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 27 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 41 ITEM 4. Controls and Procedures 41 ITEM 1. Legal Proceedings 43 ITEM 1A. Risk Factors 43 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 3. Defaults Upon Senior Securities 43 ITEM 4. (Removed and Reserved) 44 ITEM 5. Other Information 44 ITEM 6. Exhibits 44 ii PART I ITEM 1. Condensed Financial Statements BALQON CORPORATION CONDENSED BALANCE SHEETS September 30, 2010 (Unaudited) (As Restated) December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Costs and estimated earnings in excess of billings on uncompleted contracts — Inventories Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Trade secrets, net Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Customer deposit Loan payable,Bridge Bank Notes payable to related parties Advances from shareholder Derivative Liability — Billings in excess of costs and estimated earnings on uncompleted contracts — Total current liabilities Convertible notes payable, net of discount Total Liabilities SHAREHOLDERS’ DEFICIENCY Common stock, $0.001 par value, 100,000,000 shares authorized, 25,733,348 and 25,518,348 shares issued and outstanding on September 30, 2010 and December 31, 2009, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these condensed financial statements. 1 BALQON CORPORATION CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (As Restated) (As Restated) REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: General and administrative Research and development Depreciation and amortization Total operating expenses Loss from operations ) Other expenses: Private placement costs ) — ) — Change in fair value of derivative liability — — Interest expense ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share-basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed financial statements. 2 BALQON CORPORATION CONDENSED STATEMENT OF SHAREHOLDERS’ DEFICIENCY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) (As Restated) Common Stock, $0.001 Par Value Additional Paid in Accumulated Number Amount Capital Deficit Total Balance, December 31, 2009 $ $ $ ) $ ) Fair value of shares granted for services — Fair value of warrants granted for services — — — Fair value of beneficial conversion feature and warrants issued with convertible notes — — — Conversion of notes into common shares 15 — Net loss — — — ) ) Balance, September 30, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 3 BALQON CORPORATION CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Nine Months Ended September 30, (As Restated) Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of common stock granted for services — Fair value of warrants granted for services — Cost of private placement — Change in fair value of derivative ) — Amortization of note discount Changes in operating assets and liabilities: Accounts receivable ) ) Customer advance — Costs and estimated earnings in excess of billings on uncompleted contracts ) — Inventories ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of furniture, equipment and software ) ) Refund of Deposit — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from loan payable,Bridge Bank Payment of notes payable, related parties — ) Proceeds fromissuance of convertible notes Advances from shareholder — ) Net cash provided by financing activities Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information Interest Paid $ $ Income taxes Paid $
